Case 9:08-cv-80736-KAM Document 459 Entered on FLSD Docket 06/03/2019 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 08-80736-CIV-MARRA

  JANE DOE 1 AND JANE DOE 2,

         Petitioners,

  vs

  UNITED STATES OF AMERICA,

        Respondent.
  ______________________________/

  JEFFREY EPSTEIN,

        Intervenor.
  ______________________________/

        INTERVENOR JEFFREY EPSTEIN’S UNOPPOSED MOTION FOR A
        FOURTEEN (14) DAY ENLARGEMENT OF TIME TO RESPOND TO
            PETITIONERS’ SUBMISSION ON PROPOSED REMEDIES

         Intervenor JEFFREY EPSTEIN, through undersigned counsel, respectfully moves

  the Court for an Order granting him an additional fourteen (14) days, until Monday, July

  8, 2019, to file his response to Petitioners Jane Doe 1 and Jane Doe 2’s Submission on

  Proposed Remedies (DE 458). The government has advised that it does not object to this

  request. Petitioners have advised that they do not object so long as the other deadlines

  remain intact. In support, Intervenor states as follows:

         1. On May 13, 2019, this Court entered an Order (DE 454) setting a briefing

            schedule for the Petitioners, the government, and the Intervenor to file

            submissions regarding proposed remedies in this case.


                                               1
Case 9:08-cv-80736-KAM Document 459 Entered on FLSD Docket 06/03/2019 Page 2 of 4



        2. Petitioners’ submission was due on June 12, 2019, but they filed it on May 23,

           2019, twenty days ahead of the deadline. (DE 458). Petitioners’ submission

           seeks nineteen categories of remedies.

        3. Under the Court’s scheduling Order (DE 454:2), Mr. Epstein’s response is now

           due within thirty days of May 23, 2019, or on or before June 22, 2019.

        4. Undersigned counsel have been working diligently in preparing Mr. Epstein’s

           response to Petitioners’ submission. However, given the length of Petitioners’

           submission, the number and nature of the remedies sought, and the stakes

           involved, as well as travel schedules and other responsibilities of undersigned

           counsel, Mr. Epstein estimates that he will need an additional fourteen (14) days,

           until July 8, 2019,1 to file his response.

        5. A filing by Mr. Epstein on or before July 8, 2019, would still be within the initial

           deadline set by the Court had Petitioners used the entire thirty days to file their

           submission.

        6. This request is being made so that Mr. Epstein’s counsel can fully research the

           legal issues and effectively represent Mr. Epstein, not for purposes of delay.

        7. Counsel for Mr. Epstein (Martin G. Weinberg, Esq.) communicated with AUSA

           Jill E. Steinberg, counsel for the government, who advises that the government

           does not object to this requested enlargement of time. Counsel for Mr. Epstein

           (Scott Link, Esq.) has communicated with Bradley J. Edwards, Esq., counsel for


  1
   Inasmuch as the fourteenth day lands on Saturday, July 6, 2019, the deadline would be
  Monday, July 8, 2019. See Fed.R.Civ.P. 6(a)(1)(C).
                                               2
Case 9:08-cv-80736-KAM Document 459 Entered on FLSD Docket 06/03/2019 Page 3 of 4



            the Petitioners, who advises that the Petitioners do not oppose the requested

            enlargement so long as the other deadlines remain in place.2

        8. Accordingly, Mr. Epstein respectfully requests an Order granting him an

            enlargement of time until July 8, 2019, to respond to Petitioners’ submission on

            remedies. Attached as Exhibit A is a proposed order for the Court’s

            consideration.

                                    Respectfully submitted,

                                    /s/Roy Black
                                    Roy Black, Esq.
                                    (FL Bar No. 126088)
                                    Jackie Perczek, Esq.
                                    (FL Bar No. 042201)
                                    BLACK, SREBNICK, KORNSPAN & STUMPF, P.A.
                                    201 South Biscayne Boulevard, Suite 1300
                                    Miami, Florida 33131
                                    Tele: (305) 371-6421
                                    Fax: (305) 358-2006
                                    E-Mail: rblack@royblack.com
                                    E-Mail: jperczek@royblack.com

                                    /s/Martin G. Weinberg
                                    Martin G. Weinberg, Esq.
                                    MARTIN G. WEINBERG, P.C.
                                    (MA Bar No. 519480)
                                    20 Park Plaza, Suite 1000
                                    Boston, Massachusetts 02116
                                    Tele: (617) 227-3700
                                    Fax: (617) 338-9538
                                    E-Mail: owlmgw@att.net




  2
   In the event the government does not seek additional time, and files its submission on or
  before the current deadline, Mr. Epstein, in one submission, would also address any issues
  raised by the government. (DE 454:2, ¶4).
                                              3
Case 9:08-cv-80736-KAM Document 459 Entered on FLSD Docket 06/03/2019 Page 4 of 4




                                    /s/ Scott A. Srebnick
                                    Scott A. Srebnick, Esq.
                                    (FL Bar No. 872910)
                                    SCOTT A. SREBNICK, P. A.
                                    201 South Biscayne Boulevard, Suite 1210
                                    Miami, Florida 33131
                                    Tele: (305) 285-9019
                                    Fax: (305) 377-9937
                                    E-Mail: scott@srebnicklaw.com


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 3rd day of June 2019, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. According to the Court’s

  website, counsel for all parties and intervenors are able to receive notice via the CM/ECF

  system.


                                    /s/Jackie Perczek
                                    Jackie Perczek




                                              4
